DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Response to Arguments
The amendment to Claims 1, 8, 15, 25, and 27 is acknowledged.

Applicant's arguments filed 5/1/2020 are persuasive.  All outstanding rejections are withdrawn.

Allowable Subject Matter
Claims 1-2, 7-9, 14-16, and 24-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Independent Claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a thermal light source, at least one lens, and an objective lens, wherein the thermal light source, the at least one lens, and the objective lens together are structured to generate low transverse spatial-coherence length light and focus the low transverse spatial-coherence length light onto a sample, the sample comprising a tissue component including a subcellular organelle and a substrate, wherein responsive to the low transverse spatial-coherence length light the 

Regarding Independent Claim 8, the prior art of record, taken either alone or in combination, fails to disclose or render obvious producing low transverse spatial-coherence length light; focusing the low transverse spatial-coherence length light onto a sample comprising a tissue component including a subcellular organelle and a substrate, wherein responsive to the low transverse spatial-coherence length light the subcellular organelle backscatters at least a first portion of the low transverse spatial-coherence length light based on a heterogeneity of refractive index variation within the subcellular organelle and the substrate reflects back at least a second portion of the low transverse spatial-coherence length light; and generating a quantified intra-organelle architectural heterogeneity parameter indicative of a heterogeneity of a refractive index 

Regarding Independent Claim 15, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a light source structured to produce low transverse spatial-coherence length light; a memory that stores executable instructions; and a processor, coupled to the memory, that facilitates execution of the executable instructions to perform operations, comprising: forming illumination onto a sample from the low transverse spatial-coherence length light, the sample comprising a tissue component including a subcellular organelle and a substrate, wherein responsive to the illumination, the subcellular organelle scatters at least a first portion of the illumination back and the substrate reflects at least a second portion of the illumination back; scanning across an image comprising the first portion of the light and the second portion of the light; measuring an interference signal based on the scanned first portion of the light and the scanned second portion of the light; and generating a quantified intra-organelle architectural heterogeneity parameter indicative of a heterogeneity of a refractive index within the subcellular organelle based, at least in part, on the  interference signal, wherein the quantified intra-organelle architectural heterogeneity 

Claims 2, 7, 9, 14, 16, and 24-29 are allowable at least based upon their dependence on Claim 1, 8, and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099.  The examiner can normally be reached on M-F 9 AM-5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VIOLETA A PRIETO/Primary Examiner, Art Unit 2877